

115 HR 4951 IH: Monuments Protection Act
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4951IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Mr. Issa (for himself, Mr. Renacci, Mr. DesJarlais, and Ms. Norton) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Interior and the Secretary of Agriculture to enter into agreements
			 with State and local governments to provide for the continued operation of
			 public land, open air monuments and memorials, units of the National Park
			 System, units of the National Wildlife Refuge System, and units of the
			 National Forest System during a lapse in appropriations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Monuments Protection Act. 2.FindingsCongress finds that—
 (1)public land in the United States is managed and administered for the use and enjoyment of present and future generations;
 (2)the National Park System (including National Parks, National Monuments, and National Recreation Areas) is managed for the benefit and inspiration of all the people of the United States;
 (3)the National Wildlife Refuge System is administered for the benefit of present and future generations of people in the United States, with priority consideration for compatible wildlife-dependent general public uses of the National Wildlife Refuge System;
 (4)the National Forest System is dedicated to the long-term benefit of present and future generations; (5)the reopening and temporary operation and management of public land, the National Park System, the National Wildlife Refuge System, and the National Forest System using funds from States and political subdivisions of States during periods in which the Federal Government is unable to operate and manage the areas at normal levels due to a lapse in appropriations is consistent with the values and purposes for which those areas were established;
 (6)any restriction of public access to national monuments, the National Park System, or the National Wildlife Refuge System during a lapse in appropriations, when such restriction is not necessary to comply with budgetary constraints and when an agency has not taken steps to mitigate restrictions on public access, shall be considered a direct violation of the purpose for which these lands and monuments were established and entrusted to Federal agencies for management; and
 (7)Federal agencies that serve as the management agency of national monuments, the National Park System, or the National Wildlife Refuge System have been entrusted with such properties to maintain and prioritize public access, including during a lapse in appropriations.
 3.DefinitionsIn this Act: (1)Covered unitThe term covered unit means—
 (A)public lands; (B)units of the National Park System;
 (C)units of the National Wildlife Refuge System; (D)federally owned open air monuments and memorials;
 (E)units of the National Forest System; and (F)federally owned roads and off ramps on land described in subparagraphs (A) through (E).
 (2)Public landThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).
 (3)SecretaryThe term Secretary means— (A)the Secretary of the Interior, with respect to land under the jurisdiction of the Secretary of the Interior; or
 (B)the Secretary of Agriculture, with respect to land under the jurisdiction of the Secretary of Agriculture.
 (4)Eligible entityThe term eligible entity means the several States, the District of Columbia, federally recognized Indian tribes, and territories and possessions of the United States, and political subdivisions thereof.
			4.Agreement to operate and manage covered unit during government shutdown
 (a)In generalNot later than 6 months after an eligible entity offers to enter into an agreement under this section, the Secretary shall enter into an agreement with that eligible entity under which the eligible entity shall assume, in whole or in part, activities to resume or continue operations and public access to any covered unit during any period when those activities would not otherwise be carried out because there is—
 (1)a lapse in available Federal funds for all or part of the covered unit as a result of a failure to enact a regular appropriations bill or continuing resolution; or
 (2)insufficient Federal funds to operate all or part of the covered unit as a result of a failure of the Federal Government to make sufficient funds available for this purpose.
 (b)ConditionsAgreements entered into under this section— (1)shall only apply to a covered unit within the boundaries of the eligible entity that is a party to the agreement;
 (2)may apply to all or part of a covered unit; (3)shall be for a term of not more than 5 years, unless the 5-year term would expire during a period when the agreement is being actively implemented, in which case the agreement shall expire at the conclusion of the lapse of funding (and related reimbursement) which precipitated the implementation; and
 (4)shall be in effect only during any period in which the Secretary is unable to operate and manage covered units at normal levels, as determined in accordance with the terms of agreement entered into under subsection (a).
 (c)Copies of agreementsA copy of each agreement entered into under this section shall be— (1)kept by the Secretary, the eligible entity, and any other appropriate agency; and
 (2)available for inspection by Congress. (d)ReimbursementTo the extent that funds are made available, through Acts of appropriation or otherwise, for activities carried out by an eligible entity under an agreement entered into under this section, the Secretary shall reimburse the eligible entity for costs expended by the eligible entity to carry out those activities.
 5.ExceptionNotwithstanding section 4, the Secretary may restrict access to any covered unit for reasons of national security.
 6.ReportFor any instance in which the Secretary does not enter into an agreement after an offer under section 4, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report stating—
 (1)that an offer was made; (2)what eligible entity made the offer;
 (3)what the offer entailed; and (4)why the Secretary did not enter into an agreement pursuant to that offer.
			